 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   PLAINTIFFS IN PRO PER ERROL AND Case No. 2:19-cv-08854-ODW (JPRx)
12   TABATHA LOCKE,
13                     Plaintiffs,               ORDER GRANTING DEFENDANT’S
                                                 MOTION TO DISMISS [7]
14         v.
15   WELLS FARGO BANK, N.A. AND
16   AMERICA’S SERVICING COMPANY,
17                     Defendants.
18                               I.      INTRODUCTION
19         Plaintiffs Errol and Tabatha Locke, proceeding pro se, bring this action against
20   various Defendants for multiple claims based on an alleged wrongful foreclosure sale
21   of real property located at 2116 West 77th Street, Los Angeles, California 90047 (the
22   “Subject Property”). (See Notice of Removal (“Removal”) Ex A (“Compl.”) ¶ 1, ECF
23   No. 1.)    Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) moves to dismiss
24   Plaintiffs’ Complaint. (Mot. to Dismiss (“Mot.”), ECF No. 7.)
25         For the reasons that follow, the Court GRANTS Defendant’s Motion to
26   Dismiss.
27
28
 1                                II.      BACKGROUND
 2           In 2005, Plaintiffs took out a loan in the amount of $340,000 backed by a deed
 3   of trust in the Subject Property. (Req. for Judicial Notice Exhibit 2.) In 2008,
 4   Plaintiffs fell behind three months of payments. (Compl. ¶ 2.) To make up the missed
 5   payments, Plaintiffs entered into multiple “Special Forbearance Programs.” (Compl.
 6   ¶ 2.)
 7           Plaintiffs allege that representatives of Wells Fargo made promises that once
 8   they completed the program their mortgage would be modified through the “Making
 9   Home Affordable Act.”       (Compl. ¶¶ 2, 4, 5, 14.)     However, their loan was not
10   modified despite their alleged success in completing the programs. (Compl. ¶ 2.)
11   Defendants represented that the modification was denied because of Plaintiffs’ income
12   and a broken forbearance agreement.        (Compl. ¶¶ 11, 15.)    As a result of these
13   circumstances, Plaintiffs faced foreclosure and were escorted from their home on June
14   16, 2010. (Compl. ¶ 3.)
15           In 2018, Plaintiffs requested Wells Fargo to reconsider their decision to
16   foreclose on Plaintiffs’ home, but on November 15, 2018, Wells Fargo reaffirmed their
17   decision. (Compl. ¶ 9.) Plaintiffs believe that Defendants refuse to admit that they
18   wrongfully foreclosed on the Subject Property in retaliation for Plaintiffs’ complaint
19   to the Comptroller of the Currency. (Compl. ¶ 10.)
20           On August 16, 2019, Plaintiffs brought suit in the Superior Court of California
21   and on October 15, 2019, Wells Fargo removed this matter. (See Removal.)
22                         III. REQUEST FOR JUDICIAL NOTICE
23           Wells Fargo requests judicial notice of ten documents: Exhibit 1: Interest First
24   Note; Exhibit 2: Deed of Trust; Exhibit 3: Assignment of Deed of Trust; Exhibit 4:
25   Notice of Default; Exhibit 5: Trustee’s Deed Upon Sale; Exhibit 6: Voluntary Chapter
26   Seven Bankruptcy Petition; Exhibit 7: Amended Schedule(s) and/or Statement(s);
27   Exhibit 8: Motion for Relief from Automatic Stay; Exhibit 9: Discharge of Debtor;
28




                                                 2
 1   Exhibit 10: Bankruptcy Docket for Voluntary Chapter Seven Bankruptcy Court. (Req.
 2   for Judicial Notice 2–3, ECF No. 8.) Plaintiffs do not oppose Wells Fargo’s request.
 3         A court is generally limited to the pleadings in ruling on a Rule 12(b)(6) motion
 4   but may consider documents incorporated by reference in the complaint or properly
 5   subject to judicial notice without converting a motion to dismiss into one for summary
 6   judgment. See Lee, 250 F.3d at 688–89. “[A] court may judicially notice a fact that is
 7   not subject to reasonable dispute because it: (1) is generally known within the trial
 8   court’s territorial jurisdiction; or (2) can be accurately and readily determined from
 9   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). A
10   document may be incorporated by reference where neither party disputes its
11   authenticity and the pleading necessarily relies on the document. See Marder v.
12   Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
13         The Deed of Trust, Assignment of Deed of Trust, Notice of Default and
14   Trustee’s Deed Upon Sale Deed of Trust are proper subjects of judicial notice because
15   they are undisputed public documents recorded by the Los Angeles County
16   Recorder’s Office. See, e.g., Grant v. Aurora Loan Servs., Inc., 736 F. Supp. 2d 1257,
17   1264 (C.D. Cal. 2010) (collecting cases granting judicial notice of documents
18   recorded by the County Recorder’s Office).        Accordingly, the Court GRANTS
19   judicial notice of the Deed of Trust, Assignment of Deed of Trust, Notice of Default
20   and Trustee’s Deed Upon Sale Deed of Trust.
21         The Court Docket from the related Bankruptcy Petition and the Order are also
22   proper subjects of judicial notice.   See U.S. ex rel Robinson Rancheria Citizens
23   Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (stating the court “may
24   take notice of proceedings [and related filings] in other courts, both within and
25   without the federal judicial system, if those proceedings have a direct relation to
26   matters at issue”). Accordingly, the Court GRANTS judicial notice of Exhibits 6–10.
27         The Interest First Note is not a proper subject of judicial notice and the Court
28   therefore DENIES the request.




                                                 3
 1                            IV.       LEGAL STANDARD
 2         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 3   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 4   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 5   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 6   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
 7   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
 8   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
 9   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
10   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
11   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
12         The determination of whether a complaint satisfies the plausibility standard is a
13   “context-specific task that requires the reviewing court to draw on its judicial
14   experience and common sense.” Id. at 679. A court is generally limited to the
15   pleadings and must construe all “factual allegations set forth in the complaint . . . as
16   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
17   250 F.3d 668, 679 (9th Cir. 2001). But a court need not blindly accept conclusory
18   allegations, unwarranted deductions of fact, and unreasonable inferences. Sprewell v.
19   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Pro se pleadings are to be
20   construed liberally, but a plaintiff must still present factual allegations sufficient to
21   state a plausible claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.
22   2010). A court may not “supply essential elements of the claim that were not initially
23   pled.” Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). A liberal reading cannot
24   cure the absence of such facts. Ivey v. Bd. of Regents of Univ. Alaska, 673 F.2d 266,
25   268 (9th Cir. 1982).
26         Where a district court grants a motion to dismiss, it should generally provide
27   leave to amend unless it is clear the complaint could not be saved by any amendment.
28   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d




                                                 4
 1   1025, 1031 (9th Cir. 2008).            Leave to amend may be denied when “the court
 2   determines that the allegation of other facts consistent with the challenged pleading
 3   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
 4   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).               Thus, leave to amend “is properly
 5   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
 6   656 F.3d 1002, 1008 (9th Cir. 2011).
 7                                     V.        DISCUSSION
 8          Plaintiffs present their Complaint in a narrative fashion and fail to identify any
 9   causes of action. (See Compl.) From the Complaint, Wells Fargo identifies three
10   theories: “First, [Plaintiffs] seem to be alleging that Wells Fargo promised to modify
11   their loan, but did not honor the promise. Second, they seem to contend that Wells
12   Fargo violated 12 C.F.R. § 1024.41(d) by denying a loan modification based on Net
13
     Present Value (NPV), but “failing to provide the plaintiffs with inputs used to
14
     calculate eligibility for assistance. Third, they seem to be asserting a claim for
15
     fraudulent business practices based on the bank’s failure to modify their loan.”
16
     (Mot. 3.) Accordingly, Defendants identify three causes of action: (1) Breach of
17
     Contract; (2) Violation of 12 C.F.R. § 1024.41(d)1; and (3) Violation of California’s
18
     Unfair Competition Law. Wells Fargo moves to dismiss these claims on the basis
19
     that they are: (1) barred by the relevant statute of limitations; (2) barred by judicial
20
21
     estoppel; and (3) devoid of detail and fail to state a claim. (See Mot. 3–14.) The

22   Court addresses each argument in turn.

23   A.     Statute of Limitation

24          A claim for breach of a written contract are subject to a four-year statute of

25   limitation. Cal. Civ. Proc. Code §§337, 339. Under the Unfair Competition Law

26   (“UCL”), claims of an unfair business practice are subject to a four-year limitations

27   1
      Plaintiffs assert that Wells Fargo violated 12 C.F.R. § 1024.41(d); however, the regulation became
28   effective on January 10, 2014. See 12 C.F.R. § 1024.41. Accordingly, Plaintiffs could not have
     violated the regulation and this cause of action is DISMISSED with prejudice.



                                                     5
 1   period, and claims for fraud or violation of a statute are subject to a three-year
 2   limitation. Cal. Bus. & Prof. Code § 17208; Cal. Civ. Proc. Code §338. Here,
 3   Plaintiffs breach of contract claim and fraudulent business practice claim arise from
 4   Wells Fargo’s conduct in 2008. As Plaintiffs filed their Complaint ten years after the
 5   facts giving rise to the claims, well-beyond the statute of limitations, the claims are
 6   barred but for a reason to toll the statute.
 7         1.     Equitable Tolling
 8         Plaintiffs argue that the statute of limitations should be tolled because they did
 9   not discover Wells Fargo’s wrongful foreclosure until Wells Fargo acknowledged that
10   it had wrongfully foreclosed on other homes. (Opp’n 10.)
11         Delayed discovery can toll the statute of limitations when “[a] plaintiff whose
12   complaint shows on its face that his claim would be barred without the benefit of the
13   discovery rule, [ ] specifically plead[s] facts to show (1) the time and manner of
14   discovery and (2) the inability to have made earlier discovery despite reasonable
15   diligence.” Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 808 (2005). A
16   California appellate court applied the doctrine to toll the statute of limitations when a
17   real estate broker breached his contract by intentionally concealing defects in the
18   house. William L. Lyon & Assocs., Inc. v. Superior Court, 204 Cal. App. 4th 1294,
19   1309–10 (2012). There, the court specifically found the breach of the contract to be
20   nonobvious. Id. Here, Plaintiffs fail to allege when they discovered the alleged
21   breach and why they could not have discovered the defect earlier. Thus, the Court
22   cannot toll the statute of limitations.
23         Furthermore, Plaintiffs assert that their claims are related to Wells Fargo’s
24   investigation on August 22, 2018, but fail to specify what breach or misrepresentation
25   by Wells Fargo during the 2018 investigation gives rise to their current claims. By
26   requesting a re-evaluation on the mortgage denial in 2010, Plaintiffs do not reset the
27   clock on their claims from the initial transaction.
28




                                                    6
 1         Accordingly, Plaintiffs claims are time-barred.       The Court GRANTS the
 2   motion with leave to amend to the extent that Plaintiffs can raise claims within the
 3   statutes of limitation or plead facts to show why earlier discovery was unreasonable.
 4   B.    Judicial Estoppel
 5         Wells Fargo also moves to dismiss the Complaint on the grounds that Plaintiffs
 6   may not raise claims not disclosed during its Bankruptcy proceedings. (Mot. 5.) The
 7   Ninth Circuit has held that “[i]n the bankruptcy context, a party is judicially estopped
 8   from asserting a cause of action not raised in a reorganization plan or otherwise
 9   mentioned in the debtor's schedules or disclosures statements.” Hamilton v. State
10   Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir.2001).            Judicial estoppel is
11   imposed when the debtor “has knowledge of enough facts to know that a potential
12   cause of action exists during the pendency of the bankruptcy, but fails to amend his
13   schedules or disclosure statements to identify the cause of action as a contingent
14   asset.” Id. at 784 (finding that Hamilton knew of all the material facts surrounding the
15   damage to the house and State Farm’s investigation and denial of his claim at the time
16   he filed his bankruptcy schedules and for many months before pursuing legal action.)
17         As the Court grants the motion on an alternative basis, the Court declines to
18   address whether judicial estoppel applies. However, Plaintiffs are advised to consider
19   the discussion above when filing its amended complaint.
20
21
22
23
24
25
26
27
28




                                                7
